Mr. Presiding Justice Windes delivered the opinion of the court. We are inclined to the opinion that the evidence as to a surrender of the demised premises is too uncertain and indefinite in its nature to constitute a defense. There is no evidence as to a forcible eviction. Appellant can not claim a constructive eviction, there being no pleading presenting that defense. The only remaining defense to be considered is as to whether there was shown such a casualty as, under the terms of the leases, rendered the demised premises untenantable, and therefore terminated the leases. Webster defines casualty as “ that which comes without design or without being foreseen; contingency.” He defines contingency as “ an event which may or may not occur; that which is possible or probable; a fortuitous event; a chance;” and also says that casualty is synonomous with accident; contingency; fortuity; misfortune. As we have seen, the court excluded the evidence tending to show the defective construction of the catch-basins and sewer pipes which were located on premises owned by appellee and occupied by his other tenants, and over which appellant had no control, and which he was under no obligation to clean, repair or reconstruct, and also evidence which tended to show that because of such defective construction, sewage which accumulated in these basins and pipes, when the sewer was overtaxed by an extraordinary flood of water, was caused to back up and overflow into appellant’s premises, and thus render them untenantable. Had this evidence been admitted—which we are of opinion should have been done—it, together with the evidence of the extraordinary flood of the latter part of August, 1895, and the conditions resulting therefrom, would have presented a question for the consideration of the jury, under . proper instructions, as to whether there was such a casualty shown ás rendered the demised premises untenantable, and consequently determined the leases. The stoppage of the catch-basin by reason of faulty construction, and the coming of the flood which it is claimed caused it to overflow, was, within Webster’s definition of casualty, an event which might or might not occur; which was possible or probable; which was a chance. Whether there was a casualty shown, and its effect, was for the jury, and the court erred in directing a verdict for appellee. The action of the court in denying to counsel the right to examine appellant’s witnesses to so great an extent as was done, was error, though not cause for reversal in this case, inasmuch as the case was taken from the jury. Had the case, however, been submitted to the jury, the court’s action in this respect was calculated to prejudice the jury against appellant’s defense. (Dunn v. People, 172 Ill. 595.) The examination of witnesses on the trial is the province of counsel, and an orderly and .intelligent examination by counsel should not be interfered with by the court without good reason therefor, which does, not appear, from this record, to have been the case. The judgment is reversed and the cause remanded.